OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, should be reversed, with costs, the petition to vacate the arbitrator’s award dismissed, and the cross petition to confirm the arbitrator’s award granted in the entirety.
*1011Petitioner failed to meet its heavy burden to establish that the arbitrator exceeded his authority by ordering petitioner to reinstate grievant Kristin Osterman with back pay (see CPLR 7511 [b]; North Syracuse Cent. School Dist. v North Syracuse Educ. Assn., 45 NY2d 195, 200 [1978]). Although the collective bargaining agreement between the parties limits an arbitrator’s authority to award lost wages where an employee is “placed on unpaid administrative leave or suspended during an investigation mandated by [the Bureau of Immigration and Customs Enforcement] for an employee action,” petitioner failed to establish that the circumstances of grievant’s termination fell within the terms of that provision.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order, insofar as appealed from, reversed, etc.